DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-9, 11-20 and 22-24 are pending. Claims 10 and 21 are cancelled. Claims 1, 2, 8, 12-13 and 19 are currently amended. Claims 23-24 are newly added.
Applicant’s amendments will overcome each and every 112(b) and 103 rejection previously set forth in the Non-Final Office Action mailed 02/19/2021.

Allowable Subject Matter
Claims 1-9, 11-20 and 22-24 are allowed. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration, the prior art taken either alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application The prior art PARK et al. (US Pub No. 2017/0357829) discloses an integrated circuit includes an internal circuit and an attack detection circuit including at least one sensor configured to sense at least one abnormal condition of the internal circuit.  The at least one abnormal condition is a parameter of the internal circuit that is outside of a predetermined range.  The attack detection circuit is configured to sense an external attack on the internal circuit based on the at least one Park, Abstract), MATSUDA et al. (US Pub No. 2010/0272253) discloses an information processing device includes a scalar multiplication operating unit calculating, based on a point P on an elliptic curve E defined on a predetermined defined field, a point Q=sP by scalar-multiplying the point P and an operation verifying unit verifying whether an equation (P+Q)+G=P+(Q+G) holds by using the point P on the elliptic curve E, the point Q=sP calculated by the scalar multiplication operating unit, and an arbitrary point G on the elliptic curve E (Matsuda, Abstract), Riou (US Pub No. 2017/0085369) discloses an integrated circuit (IC) device for detecting fault attacks.  In the embodiment, the IC device includes a main CPU core, memory coupled to the main CPU core, and a co-processor core including a checksum generation module, the co-processor core coupled to the main CPU core, wherein the main CPU core is configured to direct the co-processor core to process data from the memory and the co-processor core is configured to process the data, in part, by feeding internal signals to the checksum generation module and wherein the co-processor core is further configured to return a checksum value generated by the checksum generation module to the main CPU core (Riou, Abstract), KATO et al. (US Pub No. 2020/0142795) discloses a semiconductor device capable of executing fault injection test on a plurality of failure detection mechanism in a short time is provided.  The semiconductor device 1 has a plurality of hierarchical modules and an error control module 100 for controlling errors in the plurality of hierarchical modules.  Each hierarchical module has a safety mechanism to detect failures in the functions of the components that make up the hierarchical modules.  The error control module 100 includes a Kato, Abstract), POSCHMANN et al. (US Pub No. 2015/0074159) discloses determining a result of applying a first function to an input may be provided.  The method may include: determining a second function; and applying the second function to a value based on the input to determine a first intermediate value; applying the second function to a value based on the intermediate value to determine the result (Poschmann, Abstract), Koushanfar et al. (US Patent No. 8,370,787) discloses testing security of a mapping function--such as a Physically Unclonable Function (PUF)--of an integrated circuit (IC) are disclosed.  In various embodiments, one or more tests may be performed.  In various embodiments, the tests may include a predictability test, a collision test, a sensitivity test, a reverse-engineering test and an emulation test.  In various embodiments, a test may determine a metric to indicate a level of security or vulnerability (Koushanfar, Abstract) and Tsuji (US Pub No. 2007/0115952) discloses a gateway apparatus improving redundancy and fault-tolerance performance and a method of protection switching of the apparatus (Tsuji, page 1, paragraph 0010), however, the prior art taken alone or in combination fails to teach or suggest “perform the first functional process as a second protecting process 25having a second verifiable test result during a time period that the second apparatus 28is performing a second functional process so that the first apparatus protects the second apparatus against the attack” (claims 1 and 12) and “wherein the first protecting process includes performing a first function yielding an output used as an input to a second 5function wherein the second function is defined so that the output of the second function equals the input to the first function” (claims 23 and 24), in combination with the rest of the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SHAQUEAL D WADE/Examiner, Art Unit 2437          

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437